                  Case 18-12491-CSS            Doc 2170       Filed 11/01/20       Page 1 of 14

                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801
In Re:                                                                         Case No.:18−12491−CSS
Promise Healthcare Group, LLC
                                                                               Chapter:11



                                     ADMINISTRATIVE CLAIM NOTICE

Your administrative expense claim has been received, and has been added to the docket and the claims register in this
bankruptcy case. Your claim will not be noticed for a hearing at this time. You will receive written notice in the
future when your administrative expense claim will be scheduled for a hearing.




                                                        BY THE COURT



Date: 10/30/20

                                                                        Una O'Boyle, Clerk of Court
(VAN−439)
                             Case 18-12491-CSS                     Doc 2170            Filed 11/01/20              Page 2 of 14
                                                              United States Bankruptcy Court
                                                                   District of Delaware
In re:                                                                                                                 Case No. 18-12491-CSS
Promise Healthcare Group, LLC                                                                                          Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0311-1                                                  User: DMC                                                                   Page 1 of 13
Date Rcvd: Oct 30, 2020                                               Form ID: van439                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 01, 2020:
Recip ID                 Recipient Name and Address
cr                     + Iron Mountain Information Management, LLC, One Federal Street, Boston, MA 02110-2012

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 01, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 30, 2020 at the address(es) listed
below:
Name                               Email Address
Adam Scott Moskowitz
                                   on behalf of Creditor ASM Capital X LLC asmcapital@aol.com

Alexandre Ian Cornelius
                                   on behalf of Attorney Alexandre Ian Cornelius cornelius@thecalaw.com alex.cornelius100@gmail.com

Alexandre Ian Cornelius
                                   on behalf of Creditor Efficient Management Resource Systems Inc. cornelius@thecalaw.com, alex.cornelius100@gmail.com

Allen Etish
                                   on behalf of Creditor PMA Insurance Group clmontana@earpcohn.com

Amanda R. Steele
                                   on behalf of Interested Party Wells Fargo Bank National Association steele@rlf.com

Amish R. Doshi
                                   on behalf of Creditor Oracle America Inc. amish@doshilegal.com
                            Case 18-12491-CSS                  Doc 2170            Filed 11/01/20              Page 3 of 14
District/off: 0311-1                                              User: DMC                                                                  Page 2 of 13
Date Rcvd: Oct 30, 2020                                           Form ID: van439                                                           Total Noticed: 1
Andrew H. Sherman
                               on behalf of Creditor Committee Official Committee of Unsecured Creditors asherman@sillscummis.com

Andrew I. Silfen
                               on behalf of Interested Party AKF3 Yamato LLC silfen.andrew@arentfox.com,
                               beth.brownstein@arentfox.com;jackson.toof@arentfox.com;lisa.indelicato@arentfox.com;andy.kong@arentfox.com;jordana.rener
                               t@arentfox.com;david.mayo@arentfox.com

Andrew R. Remming
                               on behalf of Creditor Concordia Bank & Trust Company aremming@mnat.com
                               andrew-remming-0904@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glen
                               n-reimann-6767@ecf.pacerpro.com

Anh Nguyen
                               on behalf of Creditor Dell Financial Services LLC nguyen@slollp.com, rangel@slollp.com

Benjamin A. Hackman
                               on behalf of U.S. Trustee U.S. Trustee benjamin.a.hackman@usdoj.gov

Benjamin Joseph Steele
                               on behalf of Claims Agent Prime Clerk LLC ecf@primeclerk.com

Beth M. Brownstein
                               on behalf of Interested Party AKF3 Yamato LLC beth.brownstein@arentfox.com

Boris I. Mankovetskiy
                               on behalf of Creditor Committee Official Committee of Unsecured Creditors bmankovetskiy@sillscummis.com

Bradford J. Sandler
                               on behalf of Creditor Committee Official Committee of Unsecured Creditors bsandler@pszjlaw.com

Bradford J. Sandler
                               on behalf of Creditor Committee Pachulski Stang Ziehl & Jones LLP bsandler@pszjlaw.com

Bradford J. Sandler
                               on behalf of Debtor Promise Healthcare Group LLC bsandler@pszjlaw.com

Brandon A. Brown
                               on behalf of Creditor C. Randolph Tillman bbrown@gordonarata.com

Brandon Augustus Brown
                               on behalf of Creditor C. Randolph Tillman bbrown@stewartrobbins.com
                               bbrown@ecf.courtdrive.com;kheard@stewartrobbins.com;kheard@ecf.courtdrive.com;aleblanc@stewartrobbins.com;aleblanc@e
                               cf.courtdrive.com

Brenna Anne Dolphin
                               on behalf of Creditor C. Randolph Tillman bdolphin@polsinelli.com lsuprum@polsinelli.com

Brenna Anne Dolphin
                               on behalf of Interested Party KND Real Estate 40 L.L.C. bdolphin@polsinelli.com, lsuprum@polsinelli.com

Brenna Anne Dolphin
                               on behalf of Creditor Christopher H. Cheek bdolphin@polsinelli.com lsuprum@polsinelli.com

Brett D. Fallon
                               on behalf of Interested Party AFG Investment Fund 5 LLC brett.fallon@faegredrinker.com, tracey.little@faegredrinker.com

Brett D. Fallon
                               on behalf of Interested Party AGF Investment Fund 5 LLC brett.fallon@faegredrinker.com, tracey.little@faegredrinker.com

Brett D. Fallon
                               on behalf of Interested Party Dialysis Clinic Inc. brett.fallon@faegredrinker.com, tracey.little@faegredrinker.com

Brian E Greer
                               on behalf of Interested Party Select Medical Corporation brian.greer@dechert.com brett.stone@dechert.com

Brian I Swett
                               on behalf of Interested Party Wells Fargo Bank National Association bswett@mcguirewoods.com,
                               2450533420@filings.docketbird.com

Brian M. Gottesman
                               on behalf of Creditor Theresa Williams bgottesman@bergerharris.com mnicholls@bergerharris.com

Christopher Murphy
                               on behalf of Creditor Texas Comptroller of Public Accounts bk-cmurphy@oag.texas.gov sherri.simpson@oag.texas.gov

Christopher Dean Loizides
                               on behalf of Creditor Midwest Emergency Department Services Inc. loizides@loizides.com

Christopher Dean Loizides
                               on behalf of Creditor Amparo Figueroa loizides@loizides.com

Christopher Dean Loizides
                       Case 18-12491-CSS                  Doc 2170             Filed 11/01/20              Page 4 of 14
District/off: 0311-1                                         User: DMC                                                                    Page 3 of 13
Date Rcvd: Oct 30, 2020                                      Form ID: van439                                                             Total Noticed: 1
                          on behalf of Creditor Brett Elliot Drier in his Capacity as Personal Representative of the Estate of Beatrice M. Drier
                          loizides@loizides.com

Christopher M. Samis
                          on behalf of Interested Party CAM-Mid America LLC and CAM-Dallas LLC, entities owned and managed by SWC Special
                          Holdings, LLC csamis@potteranderson.com,
                          cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com

Colin Robinson
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors crobinson@pszjlaw.com

Colin Robinson
                          on behalf of Creditor Committee Pachulski Stang Ziehl & Jones LLP crobinson@pszjlaw.com

Colin R. Robinson
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors crobinson@pszjlaw.com

Colin R. Robinson
                          on behalf of Plaintiff ROBERT MICHAELSON OF ADVISORY TRUST GROUP LLC, in his capacity as LIQUIDATING
                          TRUSTEE of the PROMISE HEALTHCARE GROUP LIQUIDATING TRUST crobinson@pszjlaw.com

Colin R. Robinson
                          on behalf of Financial Advisor Province Inc. crobinson@pszjlaw.com

Colin R. Robinson
                          on behalf of Attorney Sills Cummis & Gross P.C. crobinson@pszjlaw.com

Courtney K. Stone
                          on behalf of Debtor Promise Healthcare Group LLC john.tishler@wallerlaw.com, chris.cronk@wallerlaw.com

Daniel C. Kerrick
                          on behalf of Creditor Healthcare Finance Partners Corp. dckerrick@dkhogan.com

Daniel I. Barness
                          on behalf of Creditor Doctors Infection Control Services Inc. Daniel@BarnessLaw.com, dibarness@yahoo.com

Daniel K. Hogan
                          on behalf of Creditor Healthcare Finance Partners Corp. dkhogan@dkhogan.com, gdurstein@dkhogan.com,

David B. Anthony
                          on behalf of Creditor Marlynda Miller danthony@bergerharris.com mnicholls@bergerharris.com

David E. Lemke
                          on behalf of Creditor Ally Bank david.lemke@wallerlaw.com
                          chris.cronk@wallerlaw.com;cathy.thomas@wallerlaw.com;Melissa.jones@wallerlaw.com

David M. Klauder
                          on behalf of Interested Party RCG Mississippi Inc. dklauder@bk-legal.com

David M. Klauder
                          on behalf of Interested Party Fresenius Medical Care Wichita Falls LLC dklauder@bk-legal.com

David M. Klauder
                          on behalf of Interested Party Bio-Medical Applications of Louisiana LLC dklauder@bk-legal.com

David M. Klauder
                          on behalf of Interested Party Bio-Medical Applications of Louisiana L.L.C. dklauder@bk-legal.com

David M. Klauder
                          on behalf of Interested Party Bio-Medical Application of Florida Inc. dklauder@bk-legal.com

David M. Powlen
                          on behalf of Creditor Roche Diagnostics Corporation dpowlen@btlaw.com pgroff@btlaw.com;tabitha.davis@btlaw.com

David Ryan Slaugh
                          on behalf of Interested Party LADMC LLC rslaugh@potteranderson.com,
                          bankruptcy@potteranderson.com;nrainey@potteranderson.com

David S. Rubin
                          on behalf of Interested Party Baton Rouge General Medical Center drubin@kswb.com

David T Queroli
                          on behalf of Interested Party Wells Fargo Bank National Association Queroli@rlf.com,
                          rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Dennis A. Meloro
                          on behalf of Interested Party TGC LL8 LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Domenic E. Pacitti
                          on behalf of Interested Party City National Bank of Florida dpacitti@klehr.com

Douglas Schneller
                             Case 18-12491-CSS                 Doc 2170            Filed 11/01/20              Page 5 of 14
District/off: 0311-1                                              User: DMC                                                                  Page 4 of 13
Date Rcvd: Oct 30, 2020                                           Form ID: van439                                                           Total Noticed: 1
                                on behalf of Creditor Contrarian Funds LLC douglas.schneller@rimonlaw.com

EScribers, LLC
                                operations@escribers.net

Eboney Cobb
                                on behalf of Interested Party City of Wichita Falls Wichita Falls Independent School District and Wichita County
                                ecobb@pbfcm.com, rgleason@pbfcm.com;ecobb@ecf.inforuptcy.com

Edward H. Tillinghast, III
                                on behalf of Creditor Spectrum a/k/a Charter Communications Inc. etillinghast@sheppardmullin.com,
                                ny-docketing@sheppardmullin.com;mdriscoll@sheppardmullin.com;NBhatt@sheppardmullin.com

Eric J. Monzo
                                on behalf of Creditor AKF3 Yamato LLC emonzo@morrisjames.com,
                                wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Eric J. Monzo
                                on behalf of Creditor PFRS Yamato Corporation emonzo@morrisjames.com
                                wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Eric J. Monzo
                                on behalf of Interested Party IHC Health Services Inc. emonzo@morrisjames.com,
                                wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Erin R Fay
                                on behalf of Interested Party Freedom Medical Inc. efay@bayardlaw.com, kmccloskey@bayardlaw.com

Evan C. Hollander
                                on behalf of Creditor Howard Koslow echollander@orrick.com

Evan T. Miller
                                on behalf of Creditor Southern Textile Services LLC emiller@bayardlaw.com kmccloskey@bayardlaw.com

Florence Bonaccorso-Saenz
                                on behalf of Creditor Louisiana Department of Revenue florence.saenz@la.gov

Frank F. McGinn
                                on behalf of Creditor Iron Mountain Information Management LLC ffm@bostonbusinesslaw.com

Gregory Joseph Flasser
                                on behalf of Interested Party Freedom Medical Inc. gflasser@bayardlaw.com

Helen Elizabeth Weller
                                on behalf of Creditor Dallas County dallas.bankruptcy@lgbs.com Beth.weller@lgbs.com;Dora.Casiano-Perez@lgbs.com

James E. Huggett
                                on behalf of Creditor Oracle America Inc. jhuggett@margolisedelstein.com,
                                tyeager@margolisedelstein.com;csmith@margolisedelstein.com

Jason A. Gibson
                                on behalf of Creditor Medline Industries Inc. gibson@teamrosner.com

Jason Daniel Angelo
                                on behalf of Creditor Blue Cross and Blue Shield of Texas jangelo@reedsmith.com

Jay L Welford
                                on behalf of Creditor Varilease Finance Inc. jwelford@jaffelaw.com, mchapman@jaffelaw.com,tneddermeyer@jaffelaw.com

Jay L Welford
                                on behalf of Creditor VFI KR SPE I LLC jwelford@jaffelaw.com, mchapman@jaffelaw.com,tneddermeyer@jaffelaw.com

Jennifer R. Hoover
                                on behalf of Creditor Alamo Mobile X-Ray & EKG Services Inc. jhoover@beneschlaw.com,
                                debankruptcy@beneschlaw.com;lmolinaro@beneschlaw.com

Jeremy William Ryan
                                on behalf of Interested Party LADMC LLC jryan@potteranderson.com,
                                bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com

John C. Roy
                                on behalf of Interested Party Texas Health and Human Services Commission casey.roy@oag.texas.gov

John Henry Knight
                                on behalf of Interested Party Wells Fargo Bank National Association knight@rlf.com,
                                RBGroup@RLF.com;ann-jerominski-2390@ecf.pacerpro.com

John P. Dillman
                                on behalf of Creditor Harris County houston_bankruptcy@publicans.com

Joseph Corrigan
                                on behalf of Creditor Iron Mountain Information Management LLC Bankruptcy2@ironmountain.com
                              Case 18-12491-CSS                 Doc 2170            Filed 11/01/20             Page 6 of 14
District/off: 0311-1                                               User: DMC                                                                  Page 5 of 13
Date Rcvd: Oct 30, 2020                                            Form ID: van439                                                           Total Noticed: 1
Joseph Grey
                                 on behalf of Creditor Ally Bank jgrey@crosslaw.com smacdonald@crosslaw.com

Joseph Charles Barsalona II
                                 on behalf of Creditor Concordia Bank & Trust Company jbarsalona@mnat.com
                                 joseph--barsalona-5332@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glen
                                 n-reimann-6767@ecf.pacerpro.com

Joseph Charles Barsalona II
                                 on behalf of Interested Party Hospital C-Suite Consultants Inc. jbarsalona@mnat.com,
                                 joseph--barsalona-5332@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glen
                                 n-reimann-6767@ecf.pacerpro.com

Joseph H. Huston, Jr.
                                 on behalf of Creditor Healthcare Services Group Inc. jhh@stevenslee.com

Joseph P. Titone
                                 on behalf of Attorney Our Lady of the Lake Hospital Inc. jpt@bswllp.com

Justin Cory Falgowski
                                 on behalf of Creditor National Health Investors Inc. jfalgowski@burr.com

Justin R. Alberto
                                 on behalf of Interested Party Freedom Medical Inc. jalberto@coleschotz.com,
                                 pratkowiak@coleschotz.com;jford@coleschotz.com;bankruptcy@coleschotz.com;lmorton@coleschotz.com

Kaitlin MacKenzie
                                 on behalf of Debtor St. Alexius Properties LLC kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                                 on behalf of Debtor Promise Hospital of Salt Lake Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                                 on behalf of Debtor HLP Properties of Vidalia LLC kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                                 on behalf of Debtor Promise Properties of Shreveport LLC kaitlin.mackenzie@faegredrinker.com,
                                 cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                                 on behalf of Debtor Promise Rejuvenation Center at The Villages Inc. kaitlin.mackenzie@faegredrinker.com,
                                 cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                                 on behalf of Debtor Promise Hospital of Overland Park Inc. kaitlin.mackenzie@faegredrinker.com,
                                 cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                                 on behalf of Debtor HLP of Los Angeles LLC kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                                 on behalf of Debtor Promise Properties of Dade Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                                 on behalf of Debtor Promise Skilled Nursing Facility of Wichita Falls Inc. kaitlin.mackenzie@faegredrinker.com,
                                 cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                                 on behalf of Debtor Promise Healthcare Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                                 on behalf of Debtor Promise Hospital of Dallas Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                                 on behalf of Debtor Promise Hospital of Phoenix Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                                 on behalf of Debtor Promise Skilled Nursing Facility of Overland Park Inc. kaitlin.mackenzie@faegredrinker.com,
                                 cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                                 on behalf of Debtor Vidalia Real Estate Partners LLC kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                                 on behalf of Debtor HLP Properties at The Villages Holdings LLC kaitlin.mackenzie@faegredrinker.com,
                                 cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                                 on behalf of Debtor Professional Rehabilitation Hospital L.L.C. kaitlin.mackenzie@faegredrinker.com,
                                 cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                                 on behalf of Debtor Success Healthcare 1 LLC kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com
                     Case 18-12491-CSS                   Doc 2170           Filed 11/01/20             Page 7 of 14
District/off: 0311-1                                        User: DMC                                                                  Page 6 of 13
Date Rcvd: Oct 30, 2020                                     Form ID: van439                                                           Total Noticed: 1
Kaitlin MacKenzie
                          on behalf of Debtor Promise Hospital of East Los Angeles L.P. kaitlin.mackenzie@faegredrinker.com,
                          cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor Promise Properties of Lee Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor Promise Hospital of Lee Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor Promise Behavioral Health Hospital of Shreveport Inc. kaitlin.mackenzie@faegredrinker.com,
                          cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor HLP HealthCare Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor LH Acquisition LLC kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor HLP of Shreveport Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor Bossier Land Acquisition Corp. kaitlin.mackenzie@faegredrinker.com cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor Promise Hospital of Ascension Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor St. Alexius Hospital Corporation #1 kaitlin.mackenzie@faegredrinker.com cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor HLP Properties at The Villages L.L.C. kaitlin.mackenzie@faegredrinker.com,
                          cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor PHG Technology Development and Services Company Inc. kaitlin.mackenzie@faegredrinker.com,
                          cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor Promise Hospital of Florida at The Villages Inc. kaitlin.mackenzie@faegredrinker.com,
                          cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor HLP Properties Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor Promise Healthcare of California Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor Promise Rejuvenation Centers Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor Promise Healthcare Group LLC kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor Promise Healthcare #2 LLC kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor Promise Hospital of Louisiana Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor PH-ELA Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor Quantum Health Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor Success Healthcare LLC kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor Quantum Properties L.P. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor Promise Hospital of Wichita Falls Inc. kaitlin.mackenzie@faegredrinker.com,
                          cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                          on behalf of Debtor Promise Hospital of Baton Rouge Inc. kaitlin.mackenzie@faegredrinker.com,
                          cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                            Case 18-12491-CSS                 Doc 2170           Filed 11/01/20             Page 8 of 14
District/off: 0311-1                                             User: DMC                                                              Page 7 of 13
Date Rcvd: Oct 30, 2020                                          Form ID: van439                                                       Total Noticed: 1
                               on behalf of Debtor Promise Healthcare Holdings Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                               on behalf of Debtor Promise Hospital of Vicksburg Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                               on behalf of Debtor Promise Hospital of Dade Inc. kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Kaitlin MacKenzie
                               on behalf of Debtor Success Healthcare 2 LLC kaitlin.mackenzie@faegredrinker.com, cathy.greer@faegredrinker.com

Karen B. Skomorucha Owens
                               on behalf of Creditor Howard Koslow kowens@ashbygeddes.com

Kate R. Buck
                               on behalf of Creditor Southern California Edison Company kbuck@mccarter.com

Kate R. Buck
                               on behalf of Creditor Aetna Health Inc. kbuck@mccarter.com

Kate R. Buck
                               on behalf of Creditor Florida Power & Light Company kbuck@mccarter.com

Kate R. Buck
                               on behalf of Creditor American Electric Power kbuck@mccarter.com

Kate R. Buck
                               on behalf of Creditor Southern California Gas Company kbuck@mccarter.com

Katherine M Cook
                               on behalf of Interested Party Our Lady of the Lake Hospital Inc. Katherine.Cook@bswllp.com

Kenneth J. Ottaviano
                               on behalf of Creditor Credit Value Partners L.P. kottaviano@blankrome.com

Kenneth K. Wang
                               on behalf of Creditor California Department of Health Care Services kenneth.wang@doj.ca.gov

Kerri K. Mumford
                               on behalf of Interested Party Strategic Global Management Inc. mumford@lrclaw.com,
                               dellose@lrclaw.com;ramirez@lrclaw.com;snyder@lrclaw.com

Kerri K. Mumford
                               on behalf of Interested Party KPC Promise Healthcare LLC mumford@lrclaw.com,
                               dellose@lrclaw.com;ramirez@lrclaw.com;snyder@lrclaw.com

Kevin G. Collins
                               on behalf of Defendant Strategic Global Management Inc. kevin.collins@btlaw.com,
                               pgroff@btlaw.com;Tabitha.davis@btlaw.com

Kevin G. Collins
                               on behalf of Interested Party KPC Promise Healthcare LLC kevin.collins@btlaw.com,
                               pgroff@btlaw.com;Tabitha.davis@btlaw.com

Kevin G. Collins
                               on behalf of Defendant KPC Promise Healthcare LLC kevin.collins@btlaw.com, pgroff@btlaw.com;Tabitha.davis@btlaw.com

Kevin G. Collins
                               on behalf of Interested Party Strategic Global Management Inc. kevin.collins@btlaw.com,
                               pgroff@btlaw.com;Tabitha.davis@btlaw.com

Kevin G. Collins
                               on behalf of Creditor Roche Diagnostics Corporation kevin.collins@btlaw.com pgroff@btlaw.com;Tabitha.davis@btlaw.com

Kevin M. Capuzzi
                               on behalf of Creditor Alamo Mobile X-Ray & EKG Services Inc. kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com

Kevin Scott Mann
                               on behalf of Creditor Ronald Amoroso Sr. kmann@crosslaw.com, smacdonald@crosslaw.com

Kevin Scott Mann
                               on behalf of Creditor Marian Wethey kmann@crosslaw.com smacdonald@crosslaw.com

Kimberly L. Gattuso, Esq.
                               on behalf of Interested Party Pacific National Group Kgattuso@tbf.legal mstewart@tbf.legal

Linda J. Casey
                               on behalf of U.S. Trustee U.S. Trustee Linda.Casey@usdoj.gov

Lisa R. Hatfield
                               on behalf of Creditor Webb Shade Memorial Fund lhatfield@sterneisenberg.com
                               deecf@sterneisenberg.com;bkecf@sterneisenberg.com
                        Case 18-12491-CSS                  Doc 2170            Filed 11/01/20             Page 9 of 14
District/off: 0311-1                                         User: DMC                                                                   Page 8 of 13
Date Rcvd: Oct 30, 2020                                      Form ID: van439                                                            Total Noticed: 1
Lucian Borders Murley
                           on behalf of Creditor AmeriHealth Caritas Louisiana Inc. luke.murley@saul.com, robyn.warren@saul.com

Marc Wayne Judice
                           on behalf of Creditor Judice & Adley APLC mwj@judice-adley.com

Mark Minuti
                           on behalf of Creditor Cigna HealthCare of Florida Inc. mark.minuti@saul.com, robyn.warren@saul.com

Mark Minuti
                           on behalf of Creditor Connecticut General Life Insurance Company mark.minuti@saul.com robyn.warren@saul.com

Mark Minuti
                           on behalf of Creditor Cigna HealthCare of Arizona Inc. mark.minuti@saul.com, robyn.warren@saul.com

Mark Minuti
                           on behalf of Creditor CIGNA Behavioral Health Inc. mark.minuti@saul.com, robyn.warren@saul.com

Mark Minuti
                           on behalf of Creditor Cigna HealthCare of California Inc. mark.minuti@saul.com, robyn.warren@saul.com

Mark Minuti
                           on behalf of Creditor Cigna HealthCare of St. Louis Inc. mark.minuti@saul.com, robyn.warren@saul.com

Mark Minuti
                           on behalf of Creditor Cigna HealthCare of Texas Inc. mark.minuti@saul.com, robyn.warren@saul.com

Mark T Hurford
                           on behalf of Creditor Varilease Finance Inc. mhurford@camlev.com

Mary Caloway
                           on behalf of Creditor Nautilus Insurance Company mcaloway@pszjlaw.com

Mary Harris Rose
                           on behalf of Interested Party Strategic Global Management Inc. mrose@buchalter.com

Matthew Rifino
                           on behalf of Creditor Aetna Health Inc. mrifino@mccarter.com kmcdonnell@mccarter.com

Matthew B. Harvey
                           on behalf of Interested Party Mary Ann Cowen mharvey@mnat.com
                           glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;matt-ha
                           rvey-8145@ecf.pacerpro.com

Matthew P. Austria
                           on behalf of Creditor Dell Financial Services LLC maustria@austriallc.com

Matthew P. Austria
                           on behalf of Creditor California Physicians' Service dba Blue Shield of California maustria@austriallc.com

Matthew R Pierce
                           on behalf of Interested Party Strategic Global Management Inc. Pierce@lrclaw.com,
                           Rogers@lrclaw.com;Dellose@lrclaw.com;Ramirez@lrclaw.com;snyder@lrclaw.com

Matthew R Pierce
                           on behalf of Interested Party KPC Promise Healthcare LLC Pierce@lrclaw.com,
                           Rogers@lrclaw.com;Dellose@lrclaw.com;Ramirez@lrclaw.com;snyder@lrclaw.com

Maxim B. Litvak
                           on behalf of Creditor Committee Official Committee of Unsecured Creditors mlitvak@pszjlaw.com

Megan Preusker
                           on behalf of Interested Party Silver Lake Debtors mpreusker@mwe.com

Michael Joseph Joyce
                           on behalf of Creditor Shellee Renaud mjoyce@mjlawoffices.com

Michael Joseph Joyce
                           on behalf of Creditor Darren Brown mjoyce@mjlawoffices.com

Michael Joseph Joyce
                           on behalf of Creditor Richard Brown Jr. mjoyce@mjlawoffices.com

Michael Joseph Joyce
                           on behalf of Creditor Derek Brown mjoyce@mjlawoffices.com

Michael L. Vild
                           on behalf of Creditor Lee Memorial Health System mvild@crosslaw.com smacdonald@crosslaw.com

Morton R. Branzburg
                           on behalf of Interested Party City National Bank of Florida mbranzburg@klehr.com jtaylor@klehr.com

Natasha M. Songonuga
                            Case 18-12491-CSS                Doc 2170           Filed 11/01/20             Page 10 of 14
District/off: 0311-1                                             User: DMC                                                             Page 9 of 13
Date Rcvd: Oct 30, 2020                                          Form ID: van439                                                      Total Noticed: 1
                               on behalf of Debtor Promise Healthcare Group LLC nsongonuga@gibbonslaw.com

Natasha M. Songonuga
                               on behalf of Health Care Ombudsman Melanie L. Cyganowski nsongonuga@gibbonslaw.com

Odalisa Polanco
                               on behalf of Creditor CRG Financial LLC allison@claimsrecoveryllc.com,
                               allison@ecf.inforuptcy.com;notices@claimsrecoveryllc.com

Paige Barr Tinkham
                               on behalf of Creditor Credit Value Partners L.P. ptinkham@blankrome.com, gfaulkner@blankrome.com

Paige Noelle Topper
                               on behalf of Interested Party Mary Ann Cowen ptopper@mnat.com
                               meghan-leyh-4080@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com

Pamela K. Webster
                               on behalf of Creditor Buchalter A Professional Corporation pwebster@buchalter.com, smartin@buchalter.com

Paul Douglas Stewart, Jr.
                               on behalf of Creditor Christopher H. Cheek dstewart@stewartrobbins.com
                               dstewart@ecf.courtdrive.com;kheard@stewartrobbins.com;kheard@ecf.courtdrive.com;aleblanc@stewartrobbins.com;aleblanc@
                               ecf.courtdrive.com

Paul Douglas Stewart, Jr.
                               on behalf of Creditor C. Randolph Tillman dstewart@stewartrobbins.com
                               dstewart@ecf.courtdrive.com;kheard@stewartrobbins.com;kheard@ecf.courtdrive.com;aleblanc@stewartrobbins.com;aleblanc@
                               ecf.courtdrive.com

Paul S. Arrow
                               on behalf of Interested Party Strategic Global Management Inc. parrow@buchalter.com

R. Stephen McNeill
                               on behalf of Interested Party LADMC LLC bankruptcy@potteranderson.com,
                               bankruptcy@potteranderson.com;nrainey@potteranderson.com

Raeann C Warner
                               on behalf of Attorney Teresa Phelps raeann@jcdelaw.com regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com

Raeann C Warner
                               on behalf of Attorney Bret Bergstrom raeann@jcdelaw.com
                               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com

Raeann C Warner
                               on behalf of Attorney Jeremy Anderson raeann@jcdelaw.com
                               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com

Raeann C Warner
                               on behalf of Attorney Mauri Montierth raeann@jcdelaw.com
                               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com

Raeann C Warner
                               on behalf of Attorney Rebecca Adams deceased raeann@jcdelaw.com,
                               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com

Raeann C Warner
                               on behalf of Attorney Bart Bergstrom raeann@jcdelaw.com
                               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com

Raeann C Warner
                               on behalf of Attorney Connie Tait deceased raeann@jcdelaw.com,
                               regina@jcdelaw.com;tsn@neubergerlaw.com;sjn@neubergerlaw.com

Ralph Ascher
                               on behalf of Interested Party Southland Management Group Inc. ralphascher@aol.com

Robert Lapowsky
                               on behalf of Creditor Healthcare Services Group Inc. rl@stevenslee.com

Robert M. Hirsh
                               on behalf of Creditor Medline Industries Inc. rhirsh@lowenstein.com

Robert S. Brady
                               on behalf of Interested Party Select Medical Corporation bankfilings@ycst.com

Robert S. Brady
                               on behalf of Interested Party Lexmark Holdings LLC bankfilings@ycst.com

Ronald J. Drescher
                               on behalf of Creditor MedCoast Medservices Inc. dba MedCoast Ambulance ecfdrescherlaw@gmail.com,
                               284@notices.nextchapterbk.com

S. Alexander Faris
                       Case 18-12491-CSS                   Doc 2170           Filed 11/01/20             Page 11 of 14
District/off: 0311-1                                           User: DMC                                                              Page 10 of 13
Date Rcvd: Oct 30, 2020                                        Form ID: van439                                                        Total Noticed: 1
                             on behalf of Creditor Frederick and Erika Pringley bankfilings@ycst.com

S. Alexander Faris
                             on behalf of Creditor Ruben Gonzalez bankfilings@ycst.com

Sabrina L. Streusand
                             on behalf of Creditor Dell Financial Services LLC streusand@slollp.com, prentice@slollp.com

Scott J. Leonhardt
                             on behalf of Creditor Medline Industries Inc. leonhardt@teamrosner.com

Sean M. Brennecke
                             on behalf of Interested Party Michael S. Webb M.D. sbrennecke@klehr.com, state@klehr.com

Sean T. Greecher
                             on behalf of Interested Party Select Medical Corporation bankfilings@ycst.com

Seth B. Shapiro
                             on behalf of Creditor United States Department of Health and Human Services and the Centers for Medicare & Medicaid Services
                             seth.shapiro@usdoj.gov

Shannon Dougherty Humiston
                             on behalf of Creditor Southern California Edison Company shumiston@mccarter.com

Shannon Dougherty Humiston
                             on behalf of Creditor Southern California Gas Company shumiston@mccarter.com

Shannon Dougherty Humiston
                             on behalf of Creditor American Electric Power shumiston@mccarter.com

Shannon Dougherty Humiston
                             on behalf of Creditor Florida Power & Light Company shumiston@mccarter.com

Sheryl L. Moreau
                             on behalf of Creditor Missouri Department of Revenue deecf@dor.mo.gov

Stephen D. Wheelis
                             on behalf of Creditor Concordia Bank & Trust Company steve@wheelis-rozanski.com jennifer@wheelis-rozanski.com

Steven Walsh
                             on behalf of Interested Party Symphony Diagnostic Services No. 1 steven.walsh@skadden.com
                             wendy.lamanna@skadden.com;christopher.heaney@skadden.com

Steven G. Polard
                             on behalf of Other Prof. Jeong Lee spolard@ch-law.com

Stuart M. Brown
                             on behalf of Debtor HLP of Shreveport Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                             on behalf of Debtor Promise Hospital of Louisiana Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                             on behalf of Counter-Defendant Promise Healthcare of Louisiana Inc. stuart.brown@dlapiper.com,
                             stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                             on behalf of Debtor PHG Technology Development and Services Company Inc. stuart.brown@dlapiper.com,
                             stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                             on behalf of Debtor Quantum Health Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                             on behalf of Debtor HLP Properties at The Villages Holdings LLC stuart.brown@dlapiper.com,
                             stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                             on behalf of Debtor Promise Properties of Lee Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                             on behalf of Debtor HLP Properties Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                             on behalf of Debtor Professional Rehabilitation Hospital L.L.C. stuart.brown@dlapiper.com,
                             stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                             on behalf of Debtor Promise Hospital of Dallas Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                             on behalf of Counter-Defendant Bossier Land Acquisition Corp. stuart.brown@dlapiper.com
                             stuart-brown-7332@ecf.pacerpro.com
                    Case 18-12491-CSS                   Doc 2170            Filed 11/01/20             Page 12 of 14
District/off: 0311-1                                        User: DMC                                                             Page 11 of 13
Date Rcvd: Oct 30, 2020                                     Form ID: van439                                                       Total Noticed: 1
Stuart M. Brown
                          on behalf of Debtor LH Acquisition LLC stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor Promise Rejuvenation Centers Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor Success Healthcare LLC stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor Success Healthcare 1 LLC stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor Promise Healthcare Group LLC stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor Promise Skilled Nursing Facility of Overland Park Inc. stuart.brown@dlapiper.com,
                          stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor Promise Properties of Shreveport LLC stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Plaintiff Promise Healthcare Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor Promise Healthcare of California Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor HLP HealthCare Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Plaintiff HLP of Los Angeles LLC stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor Vidalia Real Estate Partners LLC stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor Promise Hospital of Phoenix Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Plaintiff Promise Properties of Shreveport LLC stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor Quantum Properties L.P. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor HLP of Los Angeles LLC stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor Promise Hospital of Salt Lake Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Plaintiff Success Healthcare 1 LLC stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor St. Alexius Hospital Corporation #1 stuart.brown@dlapiper.com stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Counter-Defendant Promise Healthcare Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor HLP Properties of Vidalia LLC stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor Promise Hospital of East Los Angeles L.P. stuart.brown@dlapiper.com,
                          stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor Promise Hospital of Wichita Falls Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor Promise Skilled Nursing Facility of Wichita Falls Inc. stuart.brown@dlapiper.com,
                          stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Plaintiff Promise Healthcare of Louisiana Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Debtor Promise Hospital of Baton Rouge Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                          on behalf of Plaintiff Bossier Land Acquisition Corp. stuart.brown@dlapiper.com stuart-brown-7332@ecf.pacerpro.com
                        Case 18-12491-CSS                Doc 2170           Filed 11/01/20             Page 13 of 14
District/off: 0311-1                                         User: DMC                                                            Page 12 of 13
Date Rcvd: Oct 30, 2020                                      Form ID: van439                                                      Total Noticed: 1
Stuart M. Brown
                           on behalf of Debtor PH-ELA Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Debtor Promise Rejuvenation Center at The Villages Inc. stuart.brown@dlapiper.com,
                           stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Interested Party Stuart M. Brown stuart.brown@dlapiper.com stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Debtor Bossier Land Acquisition Corp. stuart.brown@dlapiper.com stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Debtor Promise Hospital of Florida at The Villages Inc. stuart.brown@dlapiper.com,
                           stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Debtor Promise Properties of Dade Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Debtor Success Healthcare 2 LLC stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Debtor Promise Healthcare #2 LLC stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Debtor Promise Hospital of Lee Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Debtor St. Alexius Properties LLC stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Debtor Promise Behavioral Health Hospital of Shreveport Inc. stuart.brown@dlapiper.com,
                           stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Counter-Defendant Promise Properties of Shreveport LLC stuart.brown@dlapiper.com,
                           stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Debtor Promise Hospital of Dade Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Debtor Promise Hospital of Vicksburg Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Debtor Promise Healthcare Holdings Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Debtor Promise Healthcare Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Plaintiff Success Healthcare LLC stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Debtor HLP Properties at The Villages L.L.C. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Debtor Promise Hospital of Overland Park Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Stuart M. Brown
                           on behalf of Debtor Promise Hospital of Ascension Inc. stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com

Tara L. Lattomus
                           on behalf of Creditor PRIDEGLOBAL delawarebankruptcy@eckertseamans.com
                           tlattomus@eckertseamans.com;mrutkowski@eckertseamans.com

Thomas Rice
                           on behalf of Creditor KCI USA Inc. trice@pulmanlaw.com, mvilla@pulmanlaw.com

Thomas E. Hanson, Jr.
                           on behalf of Defendant Strategic Global Management Inc. thanson@btlaw.com

Thomas E. Hanson, Jr.
                           on behalf of Defendant KPC Promise Healthcare LLC thanson@btlaw.com

Thomas G. Macauley
                           on behalf of Defendant Brendan Bakir bk@macdelaw.com

Thomas G. Macauley
                           on behalf of Defendant Surgical Program Development LLC bk@macdelaw.com
                          Case 18-12491-CSS                Doc 2170           Filed 11/01/20             Page 14 of 14
District/off: 0311-1                                          User: DMC                                                               Page 13 of 13
Date Rcvd: Oct 30, 2020                                       Form ID: van439                                                         Total Noticed: 1
Thomas M. Horan
                             on behalf of Creditor Surgical Program Development LLC thoran@cozen.com,
                             sshidner@cozen.com;thomas-horan-3976@ecf.pacerpro.com

Timothy Swanson
                             on behalf of Creditor DaVita Inc. tim.swanson@moyewhite.com,
                             audra.albright@moyewhite.com;vika.chandrashekar@moyewhite.com;hope.stone@moyewhite.com

Timothy Swanson
                             on behalf of Creditor Renal Treatment Center - West Inc. tim.swanson@moyewhite.com,
                             audra.albright@moyewhite.com;vika.chandrashekar@moyewhite.com;hope.stone@moyewhite.com

Tyler Layne
                             on behalf of Debtor Promise Healthcare Group LLC tyler.layne@wallerlaw.com,
                             chris.cronk@wallerlaw.com;Tina.boone@wallerlaw.com

U.S. Trustee
                             USTPRegion03.WL.ECF@USDOJ.GOV

Victoria A. Guilfoyle
                             on behalf of Interested Party CVP SPV LLC Series I guilfoyle@blankrome.com

Victoria A. Guilfoyle
                             on behalf of Interested Party FP Offshore Ltd. f/k/a Founding Partners Global Fund Inc. guilfoyle@blankrome.com

Victoria A. Guilfoyle
                             on behalf of Creditor Credit Value Partners L.P. guilfoyle@blankrome.com

Victoria A. Guilfoyle
                             on behalf of Interested Party CVP SPV LLC Series III guilfoyle@blankrome.com

Ward W. Benson
                             on behalf of Creditor United States of America on behalf of the Internal Revenue Service ward.w.benson@usdoj.gov
                             Eastern.Taxcivil@usdoj.gov;james.j.wilkinson@usdoj.gov

William E. Chipman, Jr.
                             on behalf of Interested Party Estate of Roberto Rodriguez chipman@chipmanbrown.com
                             dero@chipmanbrown.com;fusco@chipmanbrown.com

William E. Chipman, Jr.
                             on behalf of Interested Party Maria Cordova as Guardian Ad Litem for Alexander Cordova chipman@chipmanbrown.com,
                             dero@chipmanbrown.com;fusco@chipmanbrown.com

William F. Taylor, Jr.
                             on behalf of Creditor Southern California Edison Company bankruptcydel@mccarter.com bankruptcydel@mccarter.com

William F. Taylor, Jr.
                             on behalf of Creditor Southern California Gas Company bankruptcydel@mccarter.com bankruptcydel@mccarter.com

William F. Taylor, Jr.
                             on behalf of Creditor American Electric Power bankruptcydel@mccarter.com bankruptcydel@mccarter.com

William F. Taylor, Jr.
                             on behalf of Creditor Florida Power & Light Company bankruptcydel@mccarter.com bankruptcydel@mccarter.com

William P. Smith
                             on behalf of Interested Party Silver Lake Debtors wsmith@mwe.com

William Pierce Bowden
                             on behalf of Creditor Howard Koslow wbowden@ashby-geddes.com ahrycak@ashbygeddes.com


TOTAL: 302
